                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

HERBERT DAVIS,                                *
                                              *
               Plaintiff,                     *
                                              *
       v.                                     *       Civil Action No. 13-cv-11900-IT
                                              *
STEPHEN C. McMANUS,                           *
In his individual capacity,                   *
               Defendant.                     *

                                  MEMORANDUM & ORDER

                                          March 19, 2020



TALWANI, D.J.

       Following a drug and firearms investigation using a confidential informant, Plaintiff

Herbert Davis was arrested in his home in Roxbury, Massachusetts. The arresting officer sought

a criminal complaint the following day, and Davis was charged with both drug and gun crimes.

Davis remained in custody on high bail for four months until a Superior Court judge reviewed

the video of the purported firearm transaction—a video which shows a man that is not Davis

conducting the transaction—and released him. The Commonwealth subsequently filed a nolle

prosequi, dismissing all charges against Davis.

       Davis brought this action alleging violations of 42 U.S.C. § 1983 and state law. The case

proceeded to trial against Boston Police Officer Stephen McManus. After a nine-day trial, the

court denied cross-motions for judgment as a matter of law without prejudice to renewed

motions post-trial, and submitted the case to the jury. The jury entered a verdict in favor of

McManus on all counts.




                                                  1
       Now before the court is Davis’s Renewed Motion for Judgment as Matter of Law or

Alternatively for a New Trial Pursuant to Fed. R. Civ. P. 50 and 59 [#309] seeking judgment as a

matter of law, or in the alternative, a new trial as to his § 1983 claims. The court denies the

motion for judgment as a matter of law. The court also denies the motion for a new trial based on

Plaintiff’s § 1983 claim for false arrest, but grants a new trial on his § 1983 malicious

prosecution claim.

I.     FACTS

       Drawing all inferences in favor of the Defendant, the facts presented at trial are as

follows:

       A. Background Facts Regarding McManus and the FBI Task Force

       McManus is a detective with the Boston Police Department (“BPD”). In 1995, McManus

was assigned to the BPD’s Bureau of Investigative Services, Drug Control Unit. [#312-5 at 1]. In

2008 or 2009, McManus was assigned to the FBI Gun and Drug Task Force (“FBI Task Force”).

[#291 at 10:20-24]. FBI Special Agent Ryan O’Neil was also assigned to the FBI Task Force. Id.

at 12:7-8. McManus and O’Neil’s direct supervisor within the Task Force was FBI Special

Agent Richard Teahan. [#300 at 65:20-21].

       B. The Confidential Informant

       In April 2010, the FBI Task Force began to use a confidential informant named Darren

Sheridan. Sheridan’s handler was Special Agent O’Neil. McManus first met Sheridan in April

2010. Over the next few months, McManus interacted with Sheridan seventeen times. [#291 at

28:6-9].

       At some point between April and August 2010, Special Agent Teahan was informed that

Sheridan had engaged in illegal drug transactions. [#291 at 30:9-17]. Special Agent Teahan



                                                  2
thereafter authorized the FBI Task Force to use Sheridan in future operations on a “strict case-

by-case basis.” McManus learned of Sheridan’s limited designation from Agent O’Neil, and was

aware at the time of the events at issue here that at least one investigation had been interrupted

and one terminated as a result of Sheridan’s unauthorized behavior. [#292 at 6:1-4].

       C. The Confidential Informant’s Allegations of Gun and Drug Crimes

       On August 27th, Sheridan told FBI Task Force members that an arms trafficker,

identified by Sheridan as “Bill,” stored firearms and ammunition in a storage unit rented by a

woman named Kim Poindexter.1 [#312-12]. Sheridan identified Kim Poindexter’s residence as

11 Harold Park, Apartment 3, in Roxbury. Id. Sheridan provided the Task Force members with

the phone number 617-XXX-5457 for Kim Poindexter. Id.

       On August 30th, Sheridan told the FBI Task Force members that Davis had acquired

firearms from “Bill,” and that the firearms were hidden in Davis’s home at 11 Harold Park,

Apartment 3, in a duffle bag in a bedroom closet. [#312-13]. Sheridan also said that Davis

owned and operated a food truck business and that Davis sold crack cocaine in addition to food

from his food trucks. Id.

       D. Independent Efforts to Verify Confidential Informant’s Information

       Sheridan identified RMV photos of Kim Poindexter and Davis and officers checked

commercial and RMV databases to verify that Davis did live at 11 Harold Park, Apartment 3.2

[#312-5 ¶ 9]. Another agent conducted surveillance and observed Davis standing near one of

food trucks.


1
  Kim Poindexter is identified in documents and by witnesses at various times as Kim Poindexter
and Kim Poindexter-Davis.
2
  The RMV database listed Davis’s residence as 5 Winthrop Street but also showed that Davis’s
wife and daughter lived at 11 Harold Park, Apartment 3. Commercial databases showed Davis’s
residence as 11 Harold Park, Apartment 3. [#312-5 ¶ 9].

                                                 3
       E. The Attempted Controlled Drug Purchase

       On September 7th, the FBI Task Force attempted a controlled crack cocaine purchase

from Davis using Sheridan to conduct the purchase. [#312-14]. Before initiating the operation,

the Task Force members searched Sheridan, and the FBI provided him with $50 of buy money,

and wired him with a transmitter. Id. During the operation, McManus conducted surveillance of

11 Harold Park. Id. McManus observed Sheridan enter and exit the building and heard him

talking via the transmitter. Id. After Sheridan rejoined the agents, Sheridan told the agents that no

one was home. Id. Sheridan said he called Davis’s daughter who told him that they were “night

people” and did not often get out of bed until the afternoon or evening. Id. Sheridan returned the

$50 to the Task Force. Id.

       F. The Confidential Informant’s Further Allegations of Gun and Drug Crimes

       On September 14th, Sheridan met with members of the FBI Task Force, including

McManus. [#312-15]. Sheridan stated to them that he had met with Davis twice in the prior

week. Sheridan claimed that on September 9th Davis had indicated that he had an AR-15 rifle and

crack cocaine for sale. Sheridan claimed further that on September 11th Davis showed Sheridan

an AR-15 rifle and told him that the rifle cost $4,300. Id. Sheridan told the Task Force members

that while he was at Davis’s residence, Sheridan saw numerous people buying crack cocaine and

that Davis was present. Sheridan also told them that Davis cooked the crack cocaine in his

apartment. Id. Sheridan showed the Task Force members a text message that he received on the

morning of September 14th from the number 617-XXX-1779. Sheridan told the agents that this

number belonged to Davis. The text asked Sheridan if he still wanted to buy the AR-15. Id.




                                                 4
       G. The “Blood” Warrant

       On September 16th, McManus applied for a Blood warrant at Suffolk Superior Court to

record conversations between Sheridan and Davis.3 [#312-5]. This was the first time McManus

had ever applied for a Blood warrant. McManus advised the judge that he was assigned to the

Boston Police Department’s Bureau of Investigative Services, Drug Control Unit, but made no

mention of his position with the FBI Task Force and made no mention of the FBI’s limitation on

Sheridan’s use or that McManus was not Sheridan’s handler. Id. He referred to Sheridan as a

“cooperating witness” in an investigation and described an interview with Sheridan by members

of the Boston Police Department and the Federal Bureau of Investigation. McManus restated that

Sheridan had told them that Davis possessed guns, cooked crack cocaine in his apartment, and

sold the crack cocaine from his food truck. McManus asserted in the application that there was

probable cause to believe that Davis was operating an illegal firearm trafficking organization

and/or cocaine distribution organization.

       The Superior Court judge hearing the application found probable cause to believe that

Davis was involved in a cocaine distribution organization, and issued the Blood warrant. [#312-

8]. The subsequent Court Order and Warrant granting McManus’s application was based on the

drug allegations and made no finding of probable cause as to the illegal firearm trafficking

organization. Id. The judge ordered that “any recording made in compliance with this order shall




3
  Under Commonwealth v. Blood, 400 Mass. 61 (1987), a warrant is required pursuant to art. 14
of the Massachusetts Declaration of Rights, for surreptitious recording of oral communication in
a private home even if it comes within the “one-party consent” exception of G.L. c. 272, §
99(B)(4) and (C)(1).

                                                5
be submitted to me together with the return filed . . . and deposited with the clerk of the Chief

Justice of the Superior Court.” Id.4 McManus did not comply with this Order.

       H. The Controlled Drug Purchase

       Also on September 16th, Task Force members reviewed a text exchange between

Sheridan and the 617-XXX-1779 number that Sheridan had represented as Davis’s. [#312-16].

Sheridan called 617-XXX-1779 in the presence of Task Force agents. Id. A female answered the

phone, and Sheridan asked if Davis was there. Id. The female on the other end stated that Davis

was there, and Sheridan told the female he would be there shortly. Id. Sheridan hung up, and

soon thereafter received a text message from 617-XXX-1779 stating, “3700 now I’ll get the rest

later.” Id. Sheridan responded that he needed to “get those basketballs first.” Id.

       The FBI Task Force organized a controlled cocaine purchase for later that day at 11

Harold Park. Id. The FBI Task Force provided Sheridan with an audio-video recording device

and $1,000 of FBI funds. Id. McManus positioned himself outside 11 Harold Park. Id. At 5:24

p.m. McManus observed Sheridan enter the building. Id. At 5:26 p.m., McManus heard via the

transmitter “4,” “6,” “700.” Id. Two minutes later, McManus heard via the transmitter the sound

of someone knocking on the door. Id. At 5:33 p.m., McManus observed an unknown black

female exit 11 Harold Park. Id. McManus observed the woman return to 11 Harold Park. Id.

McManus then heard via the transmitter a discussion regarding “balls” or “eight balls.” Id. At

5:36 p.m., McManus observed Sheridan exit 11 Harold Park. Id. Sheridan thereafter returned to

the designated meeting point and produced to Agent O’Neil a clear plastic baggie containing a

chunky white substance, which was later confirmed to be cocaine. Id. Sheridan gave Agent




4
  Mass. Gen. Laws ch. 272 § 99(M)(d) requires that recordings made pursuant to a warrant under
this section be returned to the judge who issued the warrant.
                                                  6
O’Neil the cocaine and returned to him $320 of the buy money and the audio/visual equipment.

Id.

       I. The Confidential Informant’s Further Allegations of Gun and Drug Crimes

       During debriefing following this controlled buy, Sheridan reported that Davis was inside

11 Harold Park with two women, one of whom, Kim Poindexter, ran across the street in order to

get the drugs for the buy. Id. Sheridan also said that Davis had offered to sell him what appeared

to be a rifle wrapped in paper shopping bags. Id. This conversation was not recorded on the

audio/visual equipment provided by the FBI to Sheridan, however, and the FBI report states that

the audio/visual equipment “malfunctioned” such that only a brief excerpt of the start and end of

the drug buy was “salvageable.” Id.

       Later that evening, Sheridan called Agent O’Neil and stated that Davis had called

Sheridan and “seemed very paranoid.” Id. Sheridan stated that Davis told Sheridan that he would

not be able to sell the AR-15 rifle that evening and that he “cleaned out the house,” which

Sheridan understood to mean that Davis removed anything he did not want to be caught with,

such as drugs or firearms. Id.

       J. The Procurement of Funds and a Search Warrant

       On September 17th, McManus requested $3,700 from the Suffolk County District

Attorney’s Office in order to facilitate a controlled buy of the rifle from Davis. Tr. Ex. 49. The

request identifies an “ongoing narcotics / firearms investigation by the Boston Police Department

and Suffolk County District Attorney’s Office” and makes no mention of the FBI Task Force. Id.

       On September 22, 2010, McManus applied for a search warrant from Suffolk Superior

Court to search for evidence related to cocaine distribution and the sale of firearms at 11 Harold

Park, Apartment 3, and on the person or in the possession of Davis or Kim Poindexter. [#312-4].

He asserted that there was probable cause to believe that Davis and Kim Poindexter were
                                                 7
engaged in illegal drug distribution and illegal sales of firearms. As with the Blood warrant

application, this application stated that McManus was assigned to the Boston Police

Department’s Bureau of Investigative Services, Drug Control Unit, but made no mention of his

position with the FBI Task Force and made no mention of the FBI’s limitation on Sheridan’s use

or that McManus was not Sheridan’s handler. Id. ¶ 1. McManus again referred to Sheridan as a

“cooperating witness” in an investigation and described an interview with Sheridan by members

of the Boston Police Department and the Federal Bureau of Investigations. Id. ¶ 4. McManus

restated what Sheridan had told them about Davis possessing guns, cooking crack cocaine in his

apartment, and selling the crack cocaine from his food truck. Id. ¶¶ 5-6.

        McManus also reported on an exchange of text messages “regarding the purchase of the

AR-15, the final of which from DAVIS stated ‘3700 now I’ll get the rest later.’ indicating he was

willing to accept $3700 up front for the AR-15, and would collect the additional funds later,” and

that “DAVIS instructed [the confidential witness] to come to the residence.” Id. ¶ 16. McManus

reported further on a “recorded telephone call to DAVIS at (617) XXX-1779,” in which the

speaker “indicated he understood” that the confidential witness was en route for the purchase.

Id. ¶ 17.

        McManus included in the application that the confidential witness was given both a

“transmitter, and a concealed audio/video recording device,” and then relayed the details about

the drug transaction as described above, including Kim Poindexter’s role in procuring the drugs,

and the statements concerning the drug buy heard through the audio transmitter. Id.

        McManus reported further that the confidential witness had again discussed purchasing

the rifle from Davis and that “DAVIS indicated that he still wanted to sell the rifle to [the




                                                  8
confidential witness], and instructed [the confidential witness] to contact him” when ready to

make the purchase. Id. ¶ 16.

        The warrant authorized McManus to search Apartment 3 and to search Davis and Kim

Poindexter following a controlled buy. Id. at 13-14.

        K. The Confidential Informant’s Further Allegations of Gun and Drug Crimes

        Also on September 22nd, Sheridan placed a call to phone number, 617-XXX-5457, while

in the presence of agents. [#312-17]. Sheridan identified the person on the other end of the call as

Davis. Id. On the call, Sheridan confirmed a purchase for the following day. Id. McManus was

not present for this call. Id.

        L. The Controlled Buy of Drugs and a Firearm

        On September 23rd, McManus met with other members of the FBI Task Force as well as

the Boston Police Department SWAT team to coordinate the controlled buy of drugs and a

firearm. [#312-18]. After the meeting, Agent O’Neil wired Sheridan with a camera and an audio

device and gave Sheridan $3,700 in buy money and a black duffel bag. Id. McManus placed

himself in a vehicle out of sight near 11 Harold Park. Id.

        Sheridan entered 11 Harold Park and exited several minutes later. Id. Sheridan returned

to Agent O’Neil with the duffel bag carrying ammunition, three bags of crack cocaine, one semi-

automatic pistol, and one high-capacity magazine. Id. Sheridan stated that he understood Davis

was selling him the gun for $3,000 and the crack cocaine for $700. Id. Agent O’Neil informed

McManus that Sheridan had completed the transaction with Davis in Apartment 3 at 11 Harold

Park. Id.




                                                 9
       M. The Arrests and Search

       After Agent O’Neil received the items from Sheridan, the SWAT team entered 11 Harold

Park pursuant to the search warrant, followed by McManus. McManus testified that by the time

he entered the property, Davis was secured in the front hallway of the building. McManus placed

Davis under arrest and searched him, discovering $3,573 on his person.

       At some point, Kevin Poindexter, a resident of Apartment 1 on the first floor of 11

Harold Park, left the building. [#292 at 110:23-111:4]. McManus performed a pat frisk of Kevin

Poindexter before he left. Id.

       Later that day, McManus went to the police station to assist in Davis’s booking process.

While at the police station, McManus realized that only $600 of the $3,573 found on Davis was

marked buy money. McManus then returned to 11 Harold Park to search for the remaining buy

money. McManus participated in the ongoing search of Davis’s apartment. Davis’s wife, Dedrea

Poindexter Davis, and Kim Poindexter were present for the search. Two plastic bags of crack, a

scale, some plastic baggies and some cash were seized from Apartment 3. McManus did not find

any guns, gun paraphernalia or the phones associated with the phone numbers Sheridan had

previously called in Apartment 3. Id. at 45:20-46:5.

       When McManus could not find the remaining $3,100 of buy money in Apartment 3, he

went down to the first floor with Agent O’Neil, where they met Tina Howard. Howard lived in

Apartment 1 on the first floor of 11 Harold Park with Kevin Poindexter. Howard told McManus

and Agent O’Neil that she had no knowledge of any gun or money and that no one was in her

apartment that morning. Id. at 110:13-15. Howard gave the agents permission to search her

apartment, which the agents did, and no buy money was recovered.




                                               10
       While McManus and Agent O’Neil were present in Apartment 1, Kevin Poindexter

returned to 11 Harold Park. Kevin Poindexter spoke to Howard and then told McManus and

Agent O’Neil that Sheridan and Sheridan’s wife, “Short,” were in Apartment 1 that morning. Id.

at 47:13-20. Kevin Poindexter also told McManus that he and Sheridan were first cousins. [#307

at 26:1-6].

       N. The Criminal Complaints and Detention

       On September 24, 2010, McManus filed an application for a criminal complaint for drug

crimes (distribution of a Class B substance, distribution of a Class B substance within a school

zone, possession with intent to distribute a Class B substance, conspiracy to violate drug laws,

and possession with intent to distribute within a school zone) and gun crimes (illegal sale of a

large capacity firearm, illegal sale of a large capacity feeding device, possession of a firearm

with obliterated serial number, receiving a firearm with an obliterated serial number, unlawful

possession of ammunition, possession of a firearm while committing a felony), all related to the

events of the day before. [#312-11 at 7]. The accompanying narrative, prepared by McManus,

stated that the cooperating witness was equipped with electronic surveillance equipment and

supplied with $3,700 of photocopied buy money. Id. The narrative reported further that the

cooperating witness “was observed by surveillance entering 11 Harold [Park] Apt #3,” and that

when he departed and was debriefed he reported that Davis had offered to sell him a high

capacity firearm for $3,000 and approximately one half ounce of crack cocaine for $700, and that

he had paid David $3,700 for the firearm, magazine, ammunition and crack cocaine. Id.

       The narrative further stated that Davis was arrested while in possession of $3,573, $600

of which was recorded buy money, and that crack cocaine was seized from Apartment 3 which

Dedrea Poindexter-Davis claimed was hers. The narrative reported further that “Davis was found



                                                 11
in possession of $3,573, which was seized and returned to the Suffolk Coun[ty] District

Attorney’s Office.” Id.

       McManus also filed on the same day an application for a criminal complaint for

distribution of a Class B substance and Distribution of a Class B substance within a school zone

relating to the September 16 controlled buy. [#312-10]. The application was supported by an

incident report, prepared on September 24 at McManus’s direction by Boston Police Officer

Stephen Murphy. This report stated that McManus (along with other officers) conducted a drug

investigation at Harold Park, Apartment 3, and that the investigators “conducted a purchase of

three plastic bags of crack cocaine” from Davis “with the assistance of a cooperating witness

(CW) who made the actual buy.” The report stated further that the CW “paid suspect Davis

$640.00 USC in funds . . . and in return, was handed the three P/B’s of crack cocaine by Herbert

Davis.” [#312-3].

       At least in part as a result of these serious charges, Davis was held on bail. [#302 at 9:7-

11:5; #312-2].

       At some point, Assistant District Attorney Brian Fahy contacted McManus requesting a

copy of the electronic surveillance video. [#292 at 112:23-113:2]. McManus testified that he

retrieved the video that same day from the FBI and gave it to Attorney Fahy. Id. at 113:5-11.

Sometime later, McManus heard from another prosecutor, Assistant District Attorney Kate

Hinman, who stated that there was an issue with the video. In late January 2011, in the presence

of Attorney Hinman, McManus watched the video for the first time. Davis was not the person

depicted on the tape engaging in the transaction with Sheridan. On March 28, 2011, the Suffolk

District Attorney’s Office filed a nolle prosequi and dismissed the case against Davis. [#312-1].




                                                12
II.    STANDARD OF REVIEW

       A motion for judgment as a matter of law may only be granted “when, after examining

the evidence of record and drawing all inferences in favor of the nonmoving party, the record

reveals no sufficient evidentiary basis for the verdict.” Zimmerman v. Direct Fed. Credit Union,

262 F.3d 70, 75 (1st Cir. 2001). “Ultimately, courts may only grant a judgment contravening a

jury’s determination when the evidence points so strongly and overwhelming in favor of the

moving party that no reasonable jury could have returned a verdict adverse to that party.” Jones

ex. Rel. U.S. v. Mass. Gen. Hosp., 780 F.3d 479, 487 (1st Cir. 2015) (internal citations and

quotations omitted).

       This standard is “especially exacting where, as here, the moving party bears the burden of

proof on the issue in question.” Marrero v. Goya of P.R., Inc., 304 F.3d 7, 22 (1st Cir. 2002). The

party with the burden of proof is entitled to judgment as a matter of law “only if it has

established its case by ‘testimony that the jury is not at liberty to disbelieve.’” Id. (quoting Jordan

v. United States Lines, Inc., 738 F.2d 48, 49 (1st Cir. 1984)). Relief under Rule 50 where the

moving party bears the burden of proof on the issue “is warranted only if the moving party’s

evidence is ‘uncontradicted and unimpeached.’” Marrero, 304 F.3d at 22 (quoting Serv. Auto

Supply Co. of P.R. v. Harte & Co., 533 F.2d 23, 25 (1st Cir. 1976)).

       “A district court’s power to grant a motion for a new trial is much broader than its power

to grant a [judgment as a matter of law].” Jennings v. Jones, 587 F.3d 430, 436 (1st Cir. 2009).

“When deciding whether to grant a new trial, a district court is free to independently weigh the

evidence,” id. at 436, and “consider the credibility of the witnesses who had testified.”

MacQuarrie v. Howard Johnson Co., 877 F.2d 126, 132 (1st Cir.1989). “[T]he new trial motion

standard of review is concerned with whether the verdict is against the weight of the evidence”



                                                  13
or whether “action is required in order to prevent injustice.” Jennings, 587 F.3d at 436-38. The

court “may order a new trial ‘even where the verdict is supported by substantial evidence.’” Id. at

439 (quoting Lama v. Borras, 16 F.3d 473, 477 (1st Cir.1994)).

III.    MOTION FOR JUDGMENT AS A MATTER OF LAW

        To prevail on a 42 U.S.C. § 1983 claim, Davis needed to establish at trial that McManus,

acting under color of law, deprived him of his constitutional rights. See Gomez v. Toledo, 446

U.S. 635, 640 (1980). The Parties do not dispute that McManus was acting under color of law.

[#246 at 9] (“The parties stipulate that, at all relevant times, McManus was acting under the color

of law”). Davis asserted that he was deprived of his constitutional rights by an arrest made

without probable and by a malicious prosecution. The court addresses each in turn.

        A. False Arrest

        Probable cause to arrest exists “when police officers, relying on reasonably trustworthy

facts and circumstances, have information upon which a reasonably prudent person would

believe the suspect had committed or was committing a crime.” United States v. Young, 105

F.3d 1, 6 (1st Cir. 1997) (citation omitted). “The inquiry into probable cause focuses on what the

officer knew at the time of the arrest and should evaluate the totality of the circumstances.”

United States v. Vongkaysone, 434 F.3d 68, 73 (1st Cir. 2006) (citations omitted). “[A]n

informant’s statements need not be fully corroborated for an officer to conclude that they are

generally reliable.” Id. at 74.

        Here, whether weighing the evidence in the light most favorable to McManus and

crediting McManus’s testimony or independently weighing the evidence, there was probable

cause to arrest Davis. McManus had obtained information provided to him by an informant,

Sheridan, and had viewed text exchanges and listened to phone calls purportedly between



                                                14
Sheridan and Davis or members of Davis’s family regarding drug and firearm transactions. On

September 16, McManus observed Sheridan enter 11 Harold Park with $1,000 of buy money and

exit with cocaine and $320 of buy money. Then on September 22, members of the Task Force

observed Sheridan enter 11 Harold Park with $3,700 of buy money and exit 11 Harold Park with

a firearm and drugs. Sheridan reported that Davis was present for the first transaction, and

directly involved in the second. Sheridan was equipped with recording equipment on both

occasions, which suggested that he would not be fabricating the events that he knew were being

recorded. McManus searched Davis pursuant to the previously obtained search warrant and

found $3,573 on him. These facts are sufficient to lead an ordinarily prudent officer to conclude

that Davis had committed a crime and to arrest him immediately after the alleged transaction.

       B. Malicious Prosecution

       Generally, a “neutral magistrate’s determination that probable cause exists for the

individual’s arrest is an intervening act that could disrupt any argument that the defendant officer

had caused the continued unlawful seizure.” Hernandez-Cuevas v. Taylor, 723 F.3d 91, 100 (1st

Cir. 2013). But this general rule assumes that the information presented to a magistrate judge in

an application for a criminal complaint is truthful. The Supreme Court has explained that:

       The point of the Fourth Amendment, which often is not grasped by zealous
       officers, is not that it denies law enforcement the support of the usual inferences
       which reasonable men draw from evidence. Its protection consists in requiring
       that those inferences be drawn by a neutral and detached magistrate instead of
       being judged by the officer engaged in the often competitive enterprise of
       ferreting out crime.

Johnson v. United States, 333 U.S. 10, 13–14 (1948). In order to protect the role and ruling of the

magistrate, an officer thus is not at liberty to “sanitize the information supplied” in order to

support the officer’s own inferences. United States v. Stewart, 337 F.3d 103, 107 (1st Cir. 2003).

He must comply with the strictures of the Fourth Amendment and provide all the information


                                                  15
that would allow the magistrate to draw her own inferences. “Meticulous compliance [with the

Fourth Amendment] involves more than an agent’s own judgment as to the ultimate importance

of a piece of information to a judgment of probable cause.” Id. Instead, unless “information [is]

so trivial, remote or irrelevant that no reasonable official could assign it weight in coming to a

decision to issue the warrant,” it “should be included—even if, in context, its weight seems too

slight to tip the balance away from a finding of probable cause.” Id.

       When a plaintiff can “demonstrate that law enforcement officers were responsible for his

continued, unreasonable pretrial detention, the plaintiff has stated a constitutional injury that may

be vindicated through a § 1983 action.” Hernandez-Cuevas, 723 F.3d at 100. A malicious

prosecution claim under 42 U.S.C. § 1983 against the arresting officer contains the following

elements: the Defendant “(1) caused (2) a seizure of the Plaintiff pursuant to a legal process

unsupported by probable cause, and (3) criminal proceedings terminated in Plaintiff’s favor.” Id.

at 101; see also Hernandez-Cuevas v. Taylor, 836 F.3d 116, 125 (1st Cir. 2016). There is no

dispute that proceedings against Davis terminated in his favor; after four months of pretrial

detention, the Suffolk District Attorney’s Office filed a nolle prosequi and dismissed all charges.

The court addresses the remaining two elements in reverse order.

               1. Was Plaintiff Detained by a Legal Process Unsupported by Probable Cause?

       In determining whether the criminal complaint pursuant to which Plaintiff was detained

was supported by probable cause, the court begins with the allegations set forth in the application

for the complaint. See United States v. Tanguay, 787 F.3d 44, 53 (1st Cir. 2015) (the probable

cause determination is limited to “what appears within the four corners of the affidavit”).5 The



5
  In order to maintain his malicious prosecution claim, Davis correctly challenges the probable
cause determination at the time that the criminal complaints were issued against him and not at
the time of his warrantless arrest. See Meehan v. Town of Plymouth, 167 F.3d 85, 90 (1st Cir.
                                                 16
court considers here the omissions and misstatements at issue and whether these were “necessary

to the magistrate’s probable cause determination.” Hernandez-Cuevas, 723 F.3d at 102; see also

Burke, 405 F.3d at 82 (In considering whether omissions are material, a reviewing court must

“excise the offending inaccuracies and insert the facts recklessly omitted, and then determine

whether or not the ‘corrected’ [complaint] would establish probable cause”); United States v.

Castillo, 287 F.3d 21, 25 n.4 (1st Cir. 2002) (“With an omission, the inquiry is whether its

inclusion in an affidavit would have led to a negative finding by the magistrate on probable

cause”).

       As an initial matter, regardless of the omitted or misrepresented information discussed

below, there was probable cause that drug and gun crimes were committed by someone at 11

Harold Park on the dates in question, as the officers witnessed Sheridan enter the multi-unit

building with buy money on September 16 and September 23 and exit with drugs and/or firearms

without the buy money. The determination the magistrate needed to make, however, and the

question that is at issue here, was whether there was probable cause that Davis had committed

the crimes.

       McManus supported the application for the criminal complaint for the September 16

distribution of a Class B substance and distribution of a Class B substance within a school zone,

[#312-10], with an incident report, [#312-3], prepared at McManus’s direction. [#292 at 74:8-

16]. This report stated that McManus (along with other officers) conducted a drug investigation

at Harold Park, Apartment 3, and that the investigators “conducted a purchase of three plastic

bags of crack cocaine” from Davis “with the assistance of a cooperating witness (CW) who made




1999) (noting that where there was a warrantless arrest, a malicious prosecution claim must be
based on the institution of criminal charges, not the arrest).
                                                17
the actual buy.” The report stated further that the CW “paid suspect Davis $640.00 USC in

funds . . . and in return, was handed the three P/B’s of crack cocaine by Herbert Davis.” [#312-

3]. This statement was false—even by Sheridan’s account, Sheridan did not pay Davis and Davis

never handed him any drugs. [#312-16; #292 at 8:16-19]. The false statement was material to the

magistrate’s determination of probable cause, as the false statement is the only information in the

application for the criminal complaint that ties Davis to the September 16 crime.6

       The application for the criminal complaint relating to the September 23 transaction,

prepared by McManus, stated that Davis had $600 of buy money on him when he was searched

by McManus immediately after the buy, and that crack cocaine was obtained from a bedroom in

Davis’s apartment. Neither of these facts are in dispute. The crack cocaine in the apartment along

with the $600 of buy money found on Davis’s person immediately after the transaction were

sufficient facts to provide probable cause as to the September 23 drug transaction, and the issues

regarding McManus’s reliance on Sheridan discussed below are not material to the September 23

drug charges. But Davis was held on high bail because of the firearm, and accordingly, the

critical determination is whether there was probable cause to charge Davis with the firearms

transaction.

       There was no evidence tying Davis to the firearms other than Sheridan’s testimony.

McManus’s narrative, however, obfuscated this fact. The application reported that the

cooperating witness “was observed by surveillance entering 11 Harold [Park] Apt #3.” [#312-11

at 7]. This statement was false; while the cooperating witness was observed entering the multi-

unit building, he was not observed entering Apartment 3 where Davis resided. [#292 at 103:24-




6
 The application also did not alert the magistrate that the information that the transaction had
occurred in Apartment 3 was provided by Sheridan and not observed directly by the officers.
                                                18
104:10]. The application also stated that the investigation was “armed with a Blood warrant” and

that the cooperating witness was “equipped with electronic surveillance equipment.” McManus

omitted the facts that the surveillance equipment was not working and that despite the Blood

warrant requiring the return of the tape, the tape was not in the custody of any of the officers

listed in the application and had not been returned to the court. The application also referenced a

“recorded call” setting up the purchase of the gun, but did not mention that the recording device

had “malfunctioned” and there was no recording of this part of the conversation.

       The application stated further that the cooperating witness was provided $3,700 for the

buy, and that when Davis was searched, he was in possession of $3,573, $600 of which was

recorded buy money. The application went on to say that the $3,573 was “returned to the Suffolk

Count[y] District Attorney’s Office.” The application omitted the fact that not just $600 but all of

the buy money had been recorded, and therefore the approximately $3,000 that was “returned” to

the DA’s Office was not buy money. The evidence regarding the $600 of buy money also does

not give rise to probable cause that Davis was involved in the firearm sale, where Sheridan had

told the officers he paid $700 for the drugs and the prior drug buy for the same amount of drugs

was for approximately $640. By contrast, the gun was priced at $3,000.

       McManus included Sheridan’s statements inculpating Davis: that the person who

answered the recorded call finalizing the arrangements for the gun transaction was Davis; that

Sheridan met with Davis in Apartment 3; that Davis had offered the gun for $3,000; and that

Sheridan paid Davis $3,700 ($3,000 for the gun and $700 for half an ounce of crack cocaine). At

the same time, he omitted all information that would allow the magistrate to independently

evaluate Sheridan’s credibility, making no mention that: (1) at the time of Davis’s arrest,

Sheridan was only authorized for FBI use on a case-by-case basis due to previous misconduct;



                                                 19
(2) Sheridan had withheld the fact that he was related to Deirdre Poindexter-Davis, Kim

Poindexter, and Kevin Poindexter, and the officers only learned of the familial relationship from

Kevin Poindexter; (3) Sheridan had withheld the fact that he visited 11 Harold Park socially; (4)

$3,000 of the buy money was missing; (5) Sheridan had given the officers the same number for

both Kim Poindexter and Davis; and (6) no efforts had been made to verify the phone numbers

given for Davis.7

       In sum, the application submitted to the magistrate tied Davis to the gun allegations only

by false statements (that the cooperating witness was surveilled going into Davis’s apartment);

misleading statements (that $3,573 found on Davis was “returned” to the District Attorney and

that a surveillance video and recorded call relating to the transaction existed); and Sheridan’s

statements with no information to allow the magistrate to independently evaluate Sheridan’s

reliability. Due to these omissions and misrepresentations, the magistrate was required “to make

his probable cause decision on the basis of a tainted submission.” Burke v. Town Of Walpole,

405 F.3d 66, 81 (1st Cir. 2005). The court finds that, after false statements are removed and

material omissions added, McManus’s application was insufficient to allow the magistrate to

determine probable cause that Davis committed either the September 16 drug crimes or the

September firearm crimes with which he was charged.

               2. Did McManus “Cause” Plaintiff to Be Detained?

       To establish causation, Davis needed to show more, however, than material falsehoods,

misrepresentations, or omissions. Instead, “the plaintiff must demonstrate that the actions or



7
  Plaintiff argues that McManus should also have included Kevin Poindexter’s statement that
Sheridan was in the first floor apartment that morning. On the motion for judgment as a matter of
law, the court must draw all inferences in favor of the nonmoving party, and accordingly, accepts
for purposes of the motion McManus’s testimony that he understood Kevin Poindexter to have
claimed that Sheridan was at the first floor apartment prior to the controlled buy.
                                                20
statements of law enforcement officers amounted to deliberate falsehood or . . . reckless

disregard for the truth.” Hernandez-Cuevas, 723 F.3d at 101. “[A]llegations of police negligence

or innocent mistake are insufficient. Id. (quoting Franks v. Delaware, 438 U.S. 154, 171 (1978)).

McManus testified that he did not have any concerns about Sheridan’s reliability; that when he

submitted the affidavit, he believed that the electronic surveillance had properly recorded Davis

entering into the transaction; and that he did not know that Davis was not in the video until he

viewed the video four months after the arrest. McManus stated further that he did not credit

Kevin Poindexter’s testimony that Sheridon was in his apartment, in light of Howard’s

contradictory testimony that no one had been in Apartment 1 all morning. [#292 at 112:1-4]. In

any event, McManus understood Kevin Poindexter to be claiming that Sheridan was there prior

to the controlled buy, not during the buy. Because the jury was entitled to credit McManus’s

testimony, and given the stringent standard in assessing a motion for judgment as a matter of

law, Davis has not demonstrated as a matter of law that McManus’s statements amounted to

deliberate falsehood or reckless disregard for the truth.

IV.    MOTION FOR A NEW TRIAL

       On a motion for a new trial, the court may independently weigh the evidence and

consider the credibility of the witnesses who testified. The court notes here that McManus

prepared the affidavit concerning the September 23 events and directed the drafting of the report

concerning the September 16 drug purchase after learning that $3,100 of the buy money that

McManus had personally obtained from District Attorney was missing. The court finds

substantial questions as to Defendant’s credibility that bear on the issue of whether the

misstatements in the material submitted to the magistrate were made deliberately, recklessly, or

merely negligently.



                                                 21
       The first question concerns the arrest of Davis’s wife, Dedrea Poindexter Davis.

McManus wrote in the application for Davis’s criminal complaint that Dedrea Poindexter Davis

asserted that the crack cocaine found in Apartment 3 was hers and that she was arrested for that

reason. [#312-11]. The FBI report written by Agent O’Neil recorded that Kim Poindexter

claimed ownership of the crack. [#312-19]. McManus’s assertion that Dedrea Poindexter Davis,

rather than Kim Poindexter, claimed ownership is undermined not only by the FBI report, but

also by the fact that in advance of the search, McManus’s own search warrant affidavit

specifically asserted that there was probable cause to believe that Kim Poindexter (not Dedrea

Poindexter Davis) was engaged in illegal drug distribution. [#312-4].

       The second question concerns McManus’s failure to return the video to the Superior

Court that had issued the Blood warrant. Common sense suggests that given the missing $3,100,

the video was promptly viewed—if not by McManus then by other officers who may have

relayed to McManus what was (and was not) on the tape. Nevertheless, McManus maintains that

he was surprised to learn months later that Davis was not on the video. He offers no explanation

for his failure to comply with the court order.

       The third question concerns the differences in the FBI reports and McManus’s affidavit

regarding the statements from Kevin Poindexter. McManus’s investigation was conducted as part

of a Joint Task Force with the FBI. McManus relied on information from the other agents where

that information supported his complaint. He also contends that he was present when Special

Agent Ryan spoke with Kevin Poindexter. Yet his affidavit omits an important piece of

information which was included in the FBI report. The FBI stated that Kevin Poindexter asserted

that Sheridan was carrying a black duffle bag when he came by Apartment 1 that morning. The

FBI had given Sheridan a black duffle bag prior to the start of the operation, and there was no



                                                  22
reason that Kevin Poindexter would have known that. Thus, Kevin Poindexter’s statement placed

Sheridan in Apartment 1 during the controlled buy, contradicting McManus’s assertion that

Sheridan met with Davis only in Apartment 3.

       “[T]he district court has the power and duty to order a new trial whenever, in its

judgment, the action is required in order to prevent injustice.” Kearns v. Keystone Shipping Co.,

863 F.2d 177, 181 (1st Cir. 1988) (emphasis added). Here, where there was substantial evidence

to support Plaintiff’s claim that McManus’s actions amounted to a deliberate falsehood or

reckless disregard for the truth resulting in Davis’s detention, the court finds that a new trial is

required to prevent injustice. This remedy of a new trial affords relief to prevent injustice to one

party “without abrogating his opponent’s right to a jury trial.” Insurance Co. of N. Am. v. Musa,

785 F.2d 370, 375 (1st Cir. 1986).

V.     CONCLUSION

       Accordingly, Plaintiff’s Renewed Motion for Judgment as Matter of Law or Alternatively

for a New Trial Pursuant to Fed. R. Civ. P. 50 and 59 [#309] is ALLOWED as to Plaintiff’s

request for a new trial on his § 1983 malicious prosecution claim and is otherwise DENIED.

       IT IS SO ORDERED.

Date: March 19, 2020                                                   /s/ Indira Talwani
                                                                       United States District Judge




                                                  23
